Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00510-CV

                                 EX PARTE Mark VILLARREAL

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-04491
                            Honorable Michael E. Mery, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: January 21, 2015

AFFIRMED IN PART; REVERSED AND REMANDED IN PART

           Mark Villarreal appeals the trial court’s order denying his petition for expunction.

Currently before us is a joint motion filed by Villarreal and the Texas Department of Public Safety

requesting that we (1) affirm the trial court’s judgment as it pertains to the arrest on October 6,

2007 for Possession of Marijuana; (2) reverse the portion of the judgment denying an expunction

of the arrest on August 7, 2008 for Theft of Property; and (3) render judgment granting an

expunction of the August 7, 2008 arrest records. We do not have the authority to make the

requested findings in this matter. See Tex. Dep’t of Pub. Safety v. Trautmann, No. 04-96-00786,

1996 WL 721950, at *1 (Tex. App.—San Antonio Dec. 11, 1996, no writ) (not designated for

publication). Accordingly, we grant the motion in part, affirm the order denying the petition for

expunction as it pertains to the October 6, 2007 arrest, reverse the order of expunction as it relates
                                                                                   04-14-00510-CV


to the August 7, 2008 arrest, and remand the case to the trial court for further proceedings. See

TEX. R. APP. P. 42.1(a)(2)(B), 43.2(d). Costs of the appeal are taxed against Villarreal. See TEX.

R. APP. P. 42.1(d) (“Absent agreement of the parties, the court will tax costs against the

appellant.”).


                                                 PER CURIAM




                                               -2-